Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given in an interview with Ibrahim Hallaj on April 28, 2022.

	The application has been amended as follows:
	Amend claim 1:
(Currently Amended) A method for controlling thermal therapy, comprising: 
using a thermal therapy applicator, delivering a thermal therapy dose to a target volume within a patient's body; and 
in a computer: 
receiving, at a first point in time, a first cross-sectional slice of temperature data for pixels corresponding to respective spatial locations in the target volume, wherein at least one pixel in the first cross-sectional slice is unmasked and has a respective measured temperature higher than a maximum temperature limit; 
determining whether each pixel in the first cross-sectional slice is masked or unmasked; 

determining whether a respective measured temperature of a first unmasked pixel in the first cross-sectional slice is higher than [[a]] the maximum temperature limit; 
when the respective measured temperature at the first unmasked pixel in the first cross-sectional slice is higher than the maximum temperature limit, increasing a respective pixel counter associated with the first unmasked pixel in the first cross-sectional slice, 
when  the respective pixel counter associated with the first unmasked pixel is higher than a persistent threshold count, calculating an average temperature difference between a first measured temperature at [[a]] the first unmasked pixel in the first cross-sectional slice and measured4Appl. Ser. No. 16/589,784Attorney Docket No. PMI.USPAT.2400 temperatures at neighboring pixels in the first cross-sectional slice; 
applying a mask to the first unmasked pixel when an absolute value of the average temperature difference is greater than a maximum temperature difference; 
repeating steps (iii)-(vi) for each unmasked pixel remaining in the first cross-sectional slice; and
determining the respective measured temperature at only the unmasked pixels remaining after step (vii); and
stopping the delivery of the thermal therapy to the target volume when the respective measured temperature at each unmasked pixel has reached a minimum therapeutic temperature

Cancel claim 2:
(Cancelled) 
Amend claim 17:
17. (Currently Amended) The method of claim 16, wherein: 
the average temperature difference is a first average temperature difference; 
the neighboring pixels are first neighboring pixels; and 
the method further comprises: 
determining whether each pixel in the subsequent cross-sectional slice is masked or unmasked; 

determining whether a respective subsequent measured temperature of a first unmasked pixel in the subsequent cross-sectional slice is higher than the maximum temperature limit; 
when the respective subsequent measured temperature at the first unmasked pixel in the subsequent cross-sectional slice is higher than the maximum temperature limit, increasing [[the]] a respective pixel counter associated with the first unmasked pixel in the subsequent cross-sectional slice; 
when the respective pixel counter associated with the first unmasked pixel in the subsequent cross-sectional slice is higher than the persistent threshold count the first unmasked pixel [[,]] in the subsequent cross-sectional slice, and the measured temperatures at second neighboring pixels in the subsequent cross-sectional slice, wherein the second neighboring pixels comprise [[the]] a first masked pixel and the8Appl. Ser. No. 16/589,784Attorney Docket No. PMI.USPAT.2400 measured temperature at the first masked pixel is a first substitute calculated temperature; 
applying a mask to the first in the subsequent cross-sectional slice when an absolute value of the second average temperature difference is greater than the maximum temperature variation; and
repeating steps (ii)-(v) for each unmasked pixel remaining in the subsequent cross-sectional slice.  

Amend claim 20:
20. (Currently Amended) A system for thermal therapy, comprising: 
a thermal therapy applicator, configured to deliver a thermal therapy dose to a target volume within a patient’s body; and
a computer having at least a processor, a data store and a data communication interface; 
the computer configured and arranged to execute in said processor, machine-readable instructions, and to operate on data obtained over said data communication interface and stored in said data store; 
the computer further configured and arranged as above to: 
receive, at a first point in time, a first cross-sectional slice of temperature data for pixels corresponding to respective spatial locations in the target volume; 9Appl. Ser. No. 16/589,784Attorney Docket No. PMI.USPAT.2400 
determine whether each pixel in the first cross-sectional slice is masked or unmasked; 

determine whether a respective measured temperature of a first unmasked pixel in the first cross-sectional slice is higher than a maximum temperature limit; 
when the respective measured temperature at the first unmasked pixel in the first cross-sectional slice is higher than the maximum temperature limit, increasing a respective pixel counter associated with the first unmasked pixel in the first cross-sectional slice, 
when  the respective pixel counter associated with the first unmasked pixel is higher than a persistent threshold count, calculate an average temperature difference between a first measured temperature at [[a]] the first unmasked pixel in the first cross-sectional slice and measured4Appl. Ser. No. 16/589,784Attorney Docket No. PMI.USPAT.2400 temperatures at neighboring pixels in the first cross-sectional slice; 
apply
repeat steps (iii)-(vi) for each unmasked pixel remaining in the first cross-sectional slice; and
determine the respective measured temperature at only the unmasked pixels remaining after step (vii); and 
the computer further configured to stop the delivery of the thermal therapy to the target volume when the respective measured temperature at each unmasked pixel has reached a minimum therapeutic temperature


Amend claim 21:
21. (Currently Amended) The system of claim 20, wherein the thermal therapy applicator comprises the target volume and the ultrasound therapy apparatus is controlled by the computer according to said claim 20.

Reasons for Allowance
	The following is an examiners statement of reasons for allowance over the prior art: the statement has been adapted to reflect the examiner’s amendments above. The prior art of record fails to reasonably teach or in combination render obvious the following limitations of when the claims taken as a whole to include, “…(iv) when the respective subsequent measured temperature at the first unmasked pixel in the subsequent cross-sectional slice is higher than the maximum temperature limit, increasing a respective pixel counter associated with the first unmasked pixel in the subsequent cross-sectional slice; (v) when the respective pixel counter associated with the first unmasked pixel is higher than a persistent threshold count, calculating an average temperature difference between a first measured temperature at the first unmasked pixel in the first cross-sectional slice and measured4Appl. Ser. No. 16/589,784Attorney Docket No. PMI.USPAT.2400 temperatures at neighboring pixels in the first cross-sectional slice; (vi) applying a mask to the first unmasked pixel when an absolute value of the average temperature difference is greater than a maximum temperature difference;…”.
	The prior art of record:
	Kurtz (US 20150038883) teaches a dynamic correction method for thermal therapy comprising the application of two noise masks and a phase unwrap.
	Pillans (US 20140267769) teaches masking pixels based on their temperature compared to the surrounding pixels.
	While the above references teach masking pixels they do not teach specifically mask pixels above a temperature limit based on a pixel counter that is increased when a respective measured temperature at a first unmasked pixel is higher than a maximum temperature limit. This is seen as not obvious over the prior art and thus the references above do not teach the above cited claim limitation as recited in the claims as a whole. 
	For the above reasons independent claims 1 and 20 are allowable over the prior art. 
	Dependent claims 3, 5, 6, and 8-21 are allowable at least by virtue of their dependency upon allowable subject matter present in the independent claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791